Case 0:17-cv-60426-UU Document 451 Entered on FLSD Docket 04/03/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:17-cv-60426-UU

  ALEKSEJ GUBAREV, et al.,

         Plaintiffs,

  v.

  BUZZFEED, INC., et al.,

        Defendants.
  ____________________________________/

                                              ORDER

         THIS CAUSE comes before the Court upon the Motion of Mikhail Fridman, Petr Aven,

  and German Khan to Appear as Amici Curiae and to File Amicus Curiae Briefs (D.E. 449) (the

  “Motion”). The Court having considered the Motion and the pertinent parts of the record before

  this Court and the United States Court of Appeals for the Eleventh Circuit, Case No. 18-15295, it

  is hereby

         ORDERED AND ADJUDGED that the Motion, D.E. 449, is GRANTED. Mikhail

  Fridman, Petr Aven, and German Khan may appear in this limited remand as amici curiae, and

  their amicus curiae briefs, D.E. 449-1 & D.E. 449-2, are deemed submitted. No further filings from

  amici curiae will be permitted absent leave of Court.

         DONE AND ORDERED in Chambers, Miami, Florida, this _3d_ day of April, 2020.



                                                          ________________________________
                                                          URSULA UNGARO
                                                          UNITED STATES DISTRICT JUDGE
  cc: counsel of record via cm/ecf




                                                  1
